Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed January 10, 2022 with respect to Siegfriedsen have been fully considered but they are not persuasive. 
Applicant has added new claimed features to independent claims 2 and 12.  
Claim 2 recites significant functional language which is still anticipated by Siegfriedsen (see 35 USC §102 below).
The new structural features of claim 12 while missing from Siegfriedsen, are not new, and are deemed non-obvious (see 35 USC §103 below).

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, line 1, insert “support” before “tower” for consistency with claim 24, line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 10-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 12, Applicant claims “a calm wind condition” which is a relative phrase.  No standard has been associated with the undefined phrase.  The metes and bounds of the phrase are unclear.
In claims 2 and 12, Applicant claims “substantially unmorphed profile.”  It is unclear as to the boundary of morphed and unmorphed by inclusion of “substantially.”  
In claim 3, a deflection angle “of about 12 to 18 degrees” is recited.  The use of about renders the range unclear since there is no associated boundary with the range. Also, it isn’t clear if “about” applied to the first claimed value or the claimed range.  
Claims 4-5, 13 and 19-20 each depend from indefinite claim 2 or 12 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.
Claim 10 recites “an outer-most segment.”  Claim 24, from which claim 10 depends requires “a second segment defining a blade tip.”  It is unclear what the “outer-most segment” is related to the “second segment.”
Claim 11 recites “a blade tip” and depends from claim 24 which previously required “a blade tip.” The blade tip of claim 11 isn’t differentiated from the blade tip of claim 24 to define the metes and bounds of claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Patent No. 2007/0098555 A1 (Siegfriedsen).
For claim 2, Siegfriedsen teaches in FIG. 4 a variety of different wind speeds 0 m/s – 70 m/s and their respective deflection rates.  Also, paragraph 0020 teaches no deflection when the rotor 16 is stationary.  Here, it is seen that the blades aeroelastic deflect flap wise in a downwind direction is a load-dependent manner to establish a downwind deflection angle within a range at rated load used the aeroelastic deflection.  
As far as claim 3 is definite, the FIG. 4 graph of Siegfriedsen teaches implies a small deflection angle overlapping with the claimed range at rated speeds (e.g. 10-30 m/s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegfriedsen as applied to claim 2 above, and further in view of United States Patent No. 6,979,171 B2 (Lauritsen hereinafter) and further in view of United States Patent No. 4,228,363 (Jacobs et al. hereinafter).
Siegfriedsen teaches in FIG. 4 a variety of different wind speeds 0 m/s – 70 m/s and their respective deflection rates.  Also, paragraph 0020 teaches no deflection when the rotor 16 is stationary.  Here, it is seen that the blades aeroelastic deflect flap wise in a downwind direction is a load-dependent manner to establish a downwind deflection angle within a range at rated load used the aeroelastic deflection.  
The newly added features of January 10, 2022 are nominal off-shore features and impart no inventive features to the known Siegfriedsen.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the tower of Siegfriedsen, a land-based tower, to be an offshore foundation as shown in Lauritsen for the purpose of applying the deflection blade teaching of Siegfriedsen to offshore wind turbine foundations for downwind turbine rotors.
Jacobs et al. teach the use of three supports 12 for supporting a gear housing of the wind turbine, which provides more support than two supports.
Therefore, for increasing the support, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the elongated supports of Lauritsen from two to three as taught by Jacobs et al. for the purpose of increasing the support of the wind turbine.  
For claim 13, Lauritsen teach the floating base is moored to the seafloor using a cable 8 (see col. 6, lines 15-20).
For claim 20, Lauritsen further teach deflection of the blades in FIG. 5 by using beings connecting the blades to the hub or drive shaft for compensating for excessive wind speeds.  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the invention to supplement the blades of Siegfriedsen with the Lauritsen bearings to supplement the excessive wind speeds.  
For claim 4, each of Siegfriedsen (FIG. 1) and Lauritsen (FIG. 3) teach an initial downwind angle of the hub for the blades with respect to the rotation plane of the rotor.

s 5 and 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegfriedsen in view of Lauritsen and Jacobs et al. (modified Siegfriedsen hereinafter) as applied to claim 20 above, and further in view of United States Patent No. 4,522,561 (Carter, Jr. et al. hereinafter).
The  modified Siegfriedsen fails to show the rotor having a tilt with respect to the gravitational plane establishing a specified rotor angle.  Similarly, the deflection angle being a function of the azimuthal position of the blade is not necessarily shown if there isn’t a tilt.
However, it is well known to induce a slight tilt to the rotor of a wind turbine for the purpose of arranging the rotor at an efficient angle to the wind under rated wind conditions.  Carter, Jr et al. evidences this known standard in at least FIG. 11 where a 3-degree coning angle is set.
Because the prior art of the modified Siegfriedsen is a downwind rotor, and Carter, Jr. et al. is similarly a downwind rotor it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the rotor angle of the modified Siegfriedsen to be coned at 3 degrees as taught in Carter, Jr. et al. for the purpose of optimizing the performance of the wind turbine at rated wind speeds.  
Because the rotor is coned, the gravitational loads experienced at by the blades at different azimuthal positions contribute to different forces on the blades and thus correspondingly alter the blade deflection forces as a function of the azimuthal position.  

Allowable Subject Matter
Claims 7, 14-18 and 24 are allowed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799